Vinje, J.
Two contentions are made by the plaintiff in error. The first is that he' contributed to the support of his wife and child to the extent of his ability, and the second is that they were not in “destitute or necessitous circumstances,” within the meaning of the statute, because of the property they had and the support given them by his father-in-law, with whom they made their home, and by reason of the fact that his mother had from time to time contributed some articles of clothing to the wife and child. The first contention is scarcely worthy of notice. An able-bodied man of presumably some business ability, in good health, ought to be able to contribute to the support of his wife and child more than $12 in seventeen months.
The second contention is not so obviously untenable. If the statute means that a wife is not in “destitute or necessitous circumstances” so long as she has any property she can dispose of, or so long as others by way of charity help her, then it might reasonably be claimed that the conviction was erroneous. But the statute can be given no such strict and narrow meaning. It was enacted for the very purpose of compelling a husband to support his wife when of sufficient ability to do so, to the end that that burden should not fall on other relatives or friends or on the county. In measuring the support owing to a wife under the statute due regard ¡should be had to the station in life occupied by her, and what the husband can reasonably contribute out of property already acquired or out of his earnings, or both.
Neither does the statute contemplate that a wife must strip herself of all ornaments, such as her engagement ring and other jewelry of small value or of her piano, and much less of necessary household furniture, before she can be con-*535sidercd in necessitous circumstances. She is entitled to live decently and in a fair degree of comfort if her husband can reasonably so maintain her. He cannot compel her to descend to the lowest scale of mere human existence. A wife is in necessitous circumstances, within the meaning of the statute, when she does not have property or money available for such necessities or ordinary comforts of life as her husband can reasonably furnish, even though she has the clothing, furniture, and ornaments usually owned by a woman in her station in life or receives aid from others. Should it be-deemed that this humane construction of the statute needs the support of legal authority it may be found in the case of Waller v. State (90 Kan. 829, 136 Pac. 215) 49 L. R. A. n. s. 588, and in the numerous authorities cited in the note at pages 594 et seq.
By the Gourt. — Judgment affirmed.